On July 6,2010, the defendant was sentenced for violation of the conditions of a suspended to a commitment to the Department of Corrections for a term *90of five (5) years, for the offense of Count I: Criminal Possession of Dangerous Drugs, a Felony. The Court recommends placement in Connections Corrections followed by pre-release.
On November 4, 2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was not present. Eric Olson, counsel for defendant, was present. Mr. Olson informed the Sentence Review Division that the defendant waived his appearance and requested that he, Mr. Olson, appear on his behalf. The state was not represented.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 4th day of November, 2010.
DATED this 18th day of November, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Member, Hon. Ray Dayton.